Title: To George Washington from Warner Washington, 7 August 1784
From: Washington, Warner
To: Washington, George



Dear Sir
7th Augt 1784

At the request of Mr Henry Whiting a Neighbour and Relation of mine I write to you in his Name to beg you would be kind enough to allow Him to give up his Lease as the keeping it two Years longer would he says, be certain ruin to Him. He does not desire to make any advantage from it, either by selling or any other way neither does he make one farthing towards paying his Rent—I am informed Mr Ariss is desirous of taking the place and has wrote to you, should you think proper to let Him have it I am satisfied He would make you a better Tenant in every respect.
I understand you intend up the begining of next Month, pray let us have the pleasure of seeing you—I am Dr Sir Yours Affectionately

Warner Washington


Mr Whiting will pay the whole Rent that will be due to you, this Fall.

